1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      NEVADA POWER COMPANY d/b/a NV
4     Energy and SIERRA PACIFIC POWER
      COMPANY d/b/a NV Energy,
5                                                          2:19-cv-01252-JAD-VCF
                           Plaintiff,                      ORDER
6
      vs.                                                  Motion to Stay [ECF No. 29]; Stipulated
7
      TRENCH FRANCE, S.A.S. and TRENCH                     Discovery Plan [ECF No. 53]
8
      LIMITED,
                            Defendants.
9
             Before the Court are Trench France, SAS (“Trench France”) and Trench Limited’s (“Trench
10
     Canada,” collectively, the “Trench Defendants”) motion to stay discovery (ECF No. 29) and the parties’
11
     (Nevada Power Company (“NV Power”) and the Trench Defendants) proposed discovery plan and
12
     scheduling order (ECF No. 53). On February 10, 2020, the Court held a hearing on the motions. (ECF
13
     No. 54). The Court grants the Trench Defendants’ motion to stay discovery (ECF No. 29) in part. All
14
     discovery will be stayed except jurisdictional discovery. The operative discovery schedule will set a
15
     deadline to complete jurisdictional discovery.
16
        I.      Background
17
             Plaintiff NV Power brings claims for negligence and strict products liability against Trench
18
     France and Trench Canada, alleging that from 2015 through 2017, several insulating devices (known as
19
     bushings) they manufactured exploded at NV Power’s substations. (ECF No. 9 at 3). Defendants argue
20
     in their motions to dismiss that 1) this Court lacks jurisdiction over Trench France (ECF No. 28 at 2) and
21
     Trench Canada (ECF No. 12 at 1), and 2) that the economic loss rule bars NV Nevada’s claims. (ECF
22
     Nos. 12 and 28 at 2). Defendants ask for a stay of discovery pending a decision on their motion to
23
     dismiss. (ECF No. 29). Defendants argue that the Court should stay discovery because this case is like a
24
     previous action against Trench France that this Court dismissed without prejudice for lack of
25
1    jurisdiction. See Nevada Power Company v. Trench France SAS et al, 2:15-cv-00264-JCM-NJK (“NV

2    Power I”).

3             Plaintiff NV Energy argues that the instant case is unlike NV Power I because the complaint

4    alleges new facts, a new time period, and Trench Canada is a new defendant. (ECF No. 38 at 6). Plaintiff

5    NV Energy argues that jurisdictional discovery is needed because discovery has already produced

6    evidence supporting jurisdiction in Nevada: 10 contracts between Trench Canada and NV Energy

7    “construed in accordance with the governing laws of the State of Nevada [ ].” (Id. at 3-4). NV Energy

8    argues that this case is similar to a District of Arizona case, where the court found that it had jurisdiction

9    over the Trench Defendants in a case regarding exploding bushings based on evidence the plaintiff

10   power company discovered during limited jurisdictional discovery. (ECF No. 38-2 at 3). At the hearing,

11   NV Energy suggested that the existence of the contracts may provide a basis for either specific or

12   general jurisdiction.

13            The Trench Defendants argue in their reply that NV Energy’s discovery requests are broad and

14   that NV Energy seeks, “discovery that extends far beyond the Trench Defendants’ potentially relevant

15   jurisdictional contacts with Nevada.” (ECF No. 43 at 2).

16      II.       Discovery

17            “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of discovery

18   when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 600

19   (D. Nev. 2011). Courts in the District of Nevada apply a two-part test when evaluating whether a

20   discovery stay should be imposed. Id. First, the pending motion must be potentially dispositive of the

21   entire case or at least the issue on which discovery is sought. Id. Second, the court must determine

22   whether the pending motion to dismiss can be decided without additional discovery. Id. When applying

23   this test, the court must take a “preliminary peek” at the merits of the pending dispositive motion to

24   assess whether a stay is warranted. Id. “[A] party seeking a stay of discovery carries the heavy burden

25
1    of making a strong showing why discovery should be denied.” Ministerio Roca Solida, 288 F.R.D. at

2    503.

3            With regard to general jurisdiction, “[a]n individual's contract with an out-of-state party

4    cannot alone automatically establish sufficient minimum contacts in the other party's home forum.”

5    Burger King Corp. v. Rudzewicz, 471 U.S. 462, 463, 105 S. Ct. 2174, 2177 (1985). “[P]rior negotiations

6    and contemplated future consequences, along with the terms of the contract and the parties' actual course

7    of dealing, must be evaluated to determine whether a defendant purposefully established minimum

8    contacts within the forum.” Id. “For a state court to exercise specific jurisdiction, the suit must arise out

9    of or relate to the defendant's contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court, 137

10   S. Ct. 1773, 1775 (2017). “[O]nly a limited set of affiliations with a forum will render a defendant

11   amendable to general

12   jurisdiction in that state.” Id.

13           Jurisdictional allegations, however, must be “plausible” and not merely possible. Leite v. Crane

14   Co., 749 F.3d 1117, 1121 (9th Cir.2014) cert. denied, 14–119, 2014 WL 3817554 (U.S. Oct. 14, 2014).

15   The Court should allow jurisdictional discovery where the facts supporting jurisdiction are unclear or

16   controverted or where discovery would assist the Court's jurisdictional analysis. Boschetto v. Hansing,

17   539 F.3d 1011, 1020 (9th Cir. 2008). While Plaintiff need not make a prima facie case of jurisdiction to

18   warrant discovery, it must demonstrate more than a "hunch" that the discovery will uncover facts

19   relevant to Defendant's ties to Nevada. Id.; Hall v. United States, No. 16-cv-02395-BAS-RBB, 2017

20   U.S. Dist. LEXIS 120149, 2017 WL 3252240, 4 (S.D. Cal. July 31, 2017).

21           Plaintiff NV Energy has presented evidence that Trench Canada has entered into contracts with

22   NV Energy that may subject the Trench Defendants to jurisdiction in Nevada. Due to the unclear and

23   controverted nature of defendants’ ties to Nevada, limited jurisdictional discovery will assist the Court’s

24   jurisdictional analysis. The Court finds that the Trench Defendants’ argument, that the economic loss

25   rule bars NV Energy’s claims, are potentially dispositive of the case and the Court can decide that issue
1    without additional discovery. After a preliminary peek and in light of the goals of Federal Rule of Civil

2    Procedure 1 to “secure the just, speedy, and inexpensive” determination of all cases, the Court finds that

3    defendants’ motion to dismiss demonstrates good cause to stay discovery, with the exception of limited

4    jurisdictional discovery. The Court will allow the parties to take jurisdictional discovery, limited to the

5    topics of general and specific jurisdiction, for 90 days. Regarding the joint discovery plan and

6    scheduling order, the Court declines setting discovery deadlines at this time other than for jurisdictional

7    discovery because all other discovery is stayed.

8           Accordingly,

9           IT IS ORDERED that defendants’ motion to stay (ECF No. 29) is GRANTED IN PART: the

10   parties may take jurisdictional discovery, LIMITED to the topics of general and specific jurisdiction,

11   until Thursday, May 21, 2020; all other discovery in this case is STAYED.

12          IT IS FURTHER ORDERED that if the district judge denies the motion to dismiss, the parties

13   shall meet and confer and submit a new proposed discovery plan and scheduling order with discovery

14   deadlines measured from the date of the Court’s denial.

15          IT IS FURTHER ORDERED that a STATUS CHECK on this case is set for Monday, November

16   16, 2020 at 10:00 am.

17          DATED this 21st day of February 2020.
                                                                   _________________________
18                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
